Title: To Benjamin Franklin from Sarah Bache, 23 February 1777
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Honoured Sir
Goshen February 23d. 1777
We have been impatiently waiting to hear of your Arrival for some time. It was seventeen weeks Yesterday since you left us, a day I never shall forget, how happy shall we be to hear you are all safe arrived and well. You had not left us long before we were obliged to leave Town. I never shall forget nor forgive them for turning me out of House and home in the middle of Winter, and we are still about twenty four Miles from Philad. in Chester County the next plantation to where Mr. Ashbridge used to live. We have two comfortable rooms, and I am as happily situated as I can be seperated from Mr. Bache, he comes to see us as often as his business will permit. Your Liberary we sent out of town well packed in boxes a week before us, and all the valuable things, Mohoginy excepted we brought with us. There was such confusion that it was a hard matter to get out at any rate, when we shall get back again I know not, tho things are altered much in our favour since we left town. I think I shall never be afraid of staying in it again if the Enemy were only three Miles instead of thirty from it, since our Cowards as Lord Sandwich calls them are so ready to turn out against those Howes who were to conquer all before them, but have found themselves so much mistaken, their Courage never brought them to Trenton till they heard our Army were disbanded. I send you the News papers, but as they do not allways speak true, and as there may be some particulars in Mr. Baches letters to me that are not in them, I will copy those parts of his letters that contain the news. I think too you will have it more regular.
Aunt has wrote to you and sent it to Town. She is very well and desires her Love to you and Temple. We have wished much for him here when we have been a little dull, he would have seen some Characters here quite new to him. Its lucky for us that Mr. George Clymers Mr. Merediths and Mr. Buddens Families are moved so near us, they are sensible and agreable, and we are not often alone. I have refused dinning at Mr. Climers to day that I might have the pleasure of writing to you and my dear Boy who I hope behaves so as to make you love him. We used to think he gave little trouble at home, but that was perhaps a Mothers partiality. I am in great hopes that the first letter from Mr. Bache will bring me news of your arrival I shall then have cause to rejoice. I am my dear Papa as much as ever your Dutifull and Afectionate Daughter
S Bache
 
Addressed: Doctor Franklin / Paris
